DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 10/10/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art.  As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Acknowledgements.”  This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
	With regard to the limitations of the independent claims, Applicant argues, “…Assuming, arguendo, that the claims previously recited a judicial exception, this amended language above is respectfully believed to bring independent claim 1, and their dependent claims, within the standard for eligibility under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). More particularly, when analyzing Example 39, for example, the Office acknowledges that that neural networks and associated machine learning remain patentable subject matter pursuant to 35 U.S.C. § 101, as such a functionality does not recite a judicial exception. Applicant respectfully contend that the implementation of machine learning logic and the iterative training thereof of the present invention is at least analogously similar in some regard. For example, dependent claim 2 specifies the processing of the unstructured text to generate topic metadata is performed by one or more of machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks and In addition, the claims recite “additional elements” that limit the claimed techniques to practical applications and recite significantly more than the asserted abstract idea. Even if the claims are considered to be directed to a judicial exception, it is respectfully submitted that the claims recite, “generating a recommendation for a composite computer application program from unstructured text, comprising: receiving unstructured text specifying functional requirements for a composite computer application program; processing the unstructured text to generate topic metadata, wherein the topics represent actions to be performed by the composite computer application program and the processing is performed by a cognitive technology selected from the group comprising Machine Learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks; based on the generated topic metadata, determining a micro service for performing each action and a recommendation for a sequence of microservices pertinent to the specified functional requirements, wherein each microservice is deployed in a separate container; specifying rules for synchronizing operations between the individual containers; and generating a recommendation for a deployable composite computer application program comprising the collection of individual containers and the specified rules”. In accordance with the Guidance, Applicant respectfully contend that the claims integrate the judicial exception into a practical application that improves the technology. (see Remark, pp. 6). ”  The Examiner respectfully disagrees and would like to point that merely having the mental steps done by machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks do not provide practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, or any other practical application of the abstract idea whatsoever. Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a technological environment and field of use a computer, the method does not improve the functioning of a program or computer itself nor does it apply the abstract idea with or by the use of a machine. The method could be performed by any system having functions to gather unstructured text to generate a recommendation. Independent claims 8-20 only additionally recite a computing device/processor and machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks. Computing devices/processors are generally known in the art. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims as amended are not patent eligible. Thus, the claim as now recited, is not directed to any other improvement in the claimed technology.
  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Claims 8-20 are directed to nonstatutory subject matter because they are directed to a judicial exception, without significantly more. The recited judicial exception is an abstract idea within the category of mental processes. A full analysis of the claims is made below:
In the analysis of claims under 35 USC 101 with regard to judicial exceptions, a determination is first made whether the claims are directed to one of the four statutory categories of invention (Step 1). Then, the claims are reviewed to identify any judicial exceptions such as within the three categories of abstract ideas that have been identified by the USPTO as patent-ineligible categories of abstract ideas (Step 2A, first prong). Finally, the claims are reviewed to determine whether they include any element, or combination of elements, that amount to either a practical application of the abstract idea (Step 2A, second prong), or significantly more than the abstract idea (Step 2B). (See MPEP 2106.05, and “2019 Revised Patent Subject Matter Eligibility Guidance”, PTO-P-2018-0053, January 7, 2019).
Regarding step 1, claims 8-20 are directed to a statutory category of invention. Claims 8-14 and 15-20 are drawn to a product and apparatus, respectively. Claims 8-20 are each drawn to one of the four statutory categories of invention.
Regarding revised Step 2A, first prong, the claims recite an abstract idea within the category of mental processes. Independent claims, claim 1 is exemplary. Claim 1 is drawn to steps that could be performed in the mind alone (“generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation”). 
The steps of (“generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation”) are an abstract idea within the category of mental process because a person could read the text and perform the above steps of generating a recommendation, receiving unstructured text, processing the unstructured text to generate topic metadata (text), determining a micro service, specifying rule and generating a recommendation (by a computing device/processor and machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks). A person could further process the structured text token components to generate topic metadata. 
Under Revised Step 2A, second prong, the independent claims are not found to recite a practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, or any other practical application of the abstract idea whatsoever.
Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a technological environment and field of use a computer, the method does not improve the functioning of a program or computer itself nor does it apply the abstract idea with or by the use of a machine. The method could be performed by any system having functions to gather unstructured text to generate a recommendation. Independent claims only additionally recite a computing device/processor. Computing devices/processors are generally known in the art. Implementing the abstract idea with the use of a generic or commonly known computer technology does not impose meaningful limitation on the abstract idea.  Therefore, claims not patent eligible. Thus, the claim as now recited, is not directed to any other improvement in the claimed technology.
  Regarding the dependent claims, claims 9-14 and 16-20 recite additional mental steps of processing the unstructured text, pre-processing the unstructured text, processing the structured text using a known algorithm and generate a recommendation for the deployment of composite computer program in a cloud environment, create database, add an entry to database. These additional mental steps do limit the mental steps of the parent claims, but are mental steps for the same reasons. These claims do not provide any practical application of the abstract idea, nor are the additional elements significantly more than the abstract idea of the parent claims. Implementing the abstract idea with the use of a generic or commonly known computer technology such as a computing device/processor and machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks does not impose meaningful limitation on the abstract idea.  Therefore, claims 9-13 are also not patent eligible. 
 These claims are not directed to anything more than processing the unstructured text, pre-processing the unstructured text, processing the structured text using a known algorithm and generate a recommendation for the deployment of composite computer program in a cloud environment, create database (by a computing device/processor and machine learning, Natural Language Processing, Convolutional Neural Networks, and Recurring Neural Networks). The dependent claims do not amount to significantly more than the abstract idea of the parent claims 1 and 15.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193